Fourth Court of Appeals
                                San Antonio, Texas
                                       July 24, 2015

                                   No. 04-15-00368-CV

                        IN THE INTEREST OF M.N., A CHILD,

                 From the 45th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-PA-02675
                       Honorable Martha B. Tanner, Judge Presiding


                                      ORDER
    Appellant Brandon Wayne Malone's motion for extension of time to file brief is hereby
GRANTED. Time is extended to July 29, 2015.




                                                 _________________________________
                                                 Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of July, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court